         Case 3:20-cr-00027-JM Document 21 Filed 10/08/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


UNITED STATES OF AMERICA

VS.                              3:20-cr-00027-JM-1

MARK ALLEN CHURCHWELL


                                      ORDER

      On July 24, 2020, following a bond hearing, the Court set O/R Bond for Mr.

Churchwell, but directed that he remain detained until a bed in an inpatient drug

treatment facility became available. Doc. 13. The Court subsequently entered three

other Orders related to the as-yet unrealized effort to get Mr. Churchwell to inpatient

treatment. Docs. 15, 18, 19. Arrangements have now been made for Mr. Churchwell

to enter inpatient drug treatment at Crowley’s Ridge on November 2, 2020.

      On November 2, 2020, at 11:00 a.m., the U.S. Marshal and authorities at

Green County Jail shall release Mr. Churchwell to the third-party custody of Tammy

Churchwell, who must transport Mr. Churchwell: (1) immediately for a COVID -

19 test at North East Arkansas Baptist Clinic, 8170 U.S. 49 N., Brookland, Arkansas,

(870) 936-7200 (or at any other location preapproved by the pretrial services

officer); and (2) then directly to inpatient drug treatment at Crowley’s Ridge. Mr.

Churchwell must report to Crowley’s Ridge no later than 2:00 p.m. on
         Case 3:20-cr-00027-JM Document 21 Filed 10/08/20 Page 2 of 2




November 2, 2020. He must successfully complete inpatient drug treatment,

followed by chemical free living until all charges in this case are resolved.

      IT IS SO ORDERED this 8th day of October, 2020.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
